Electronically Filed
                                                         Supreme Court
                                                         SCAD-XX-XXXXXXX
                                                         10-JUN-2020
                                                         01:44 PM




                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

              EARLE A. PARTINGTON (HI Bar No. 1568),
                            Respondent.


                        ORIGINAL PROCEEDING
                       (ODC Case No. 19-0297)

                          NOTICE AND ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the petition for issuance of a
reciprocal discipline notice upon Respondent Earle A.
Partington, filed on June 1, 2020 by the Office of Disciplinary
Counsel (ODC), pursuant to Rule 2.15(b) of the Rules of the
Supreme Court of the State of Hawaii (RSCH), and the declaration
and exhibits appended thereto, we find that, on April 29, 2020,
the Supreme Court of California entered an order, disbarring
Respondent Partington.   In light of the above, RSCH Rule 2.15(b)
requires issuance of a notice to Respondent Partington that
imposition of the same or substantially equivalent discipline
will be imposed upon him, pursuant to RSCH 2.15(c), in the State
of Hawaii, unless he shows cause as to why such discipline is
unwarranted.   Finally, the record does not conclusively
establish whether Respondent Partington is in the State of
Hawaii.   Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED that the ODC shall, in
accordance with the service requirements of RSCH Rule 2.11(a),
attempt personal service upon Respondent Partington of both this
Notice and Order and a certified copy of the disbarment order of
the Supreme Court of California.     If ODC determines Respondent
Partington cannot be located within the state, ODC may file a
declaration with this court to that effect and execute service
by registered or certified mail, pursuant to RSCH Rule 2.11(a),
to the address registered by Respondent Partington with the
Hawaii State Bar Association.
           IT IS FINALLY ORDERED that Respondent Partington shall
inform this court, within 30 days after service of this notice
upon him, of his claim(s) and the reasons therefor as to why an
equivalent or substantially equivalent discipline in the State
of Hawaii is unwarranted.
           DATED: Honolulu, Hawaii, June 10, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 2